SPRAGUE, District Judge
(charging jury). It is the duty of the master, not merely to *1237report his vessel within the time specified, but to report her at the office of the chief officer of the customs. -His report may be verbal, and only of the fact of the arrival of the vessel, a fuller report being required after forty-eight hours. The duty of the inspector was to board all vessels, examine the manifests and certify them, which duty was performed, in this cast on board of the vessel, and at a shop on shore. This was not a report answering the requirement of the statute. The only question for the jury is, whether the defendant did report his vessel, within the specified time, at the office of the collector. The burden is on the government to satisfy the jury that he did not so make a report.
Verdict of not guilty.